Citation Nr: 1549042	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for pterygium of the right eye.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to an increased initial rating for lumbar strain with intervertebral disc syndrome (IVDS), evaluated as noncompensable prior to October 16, 2009, 20 percent disabling prior to March 18, 2015, and 60 percent disabling thereafter.

7.  Entitlement to an increased initial rating for residuals of a left ankle sprain, evaluated as noncompensable prior to March 18, 2015, and 10 percent disabling thereafter.

8.  Entitlement to an increased initial rating for residuals of a right ankle sprain, evaluated as noncompensable prior to March 18, 2015, and 10 percent disabling thereafter.  

9.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD) (claimed as acid reflux), evaluated as noncompensable prior to March 18, 2015, and 10 percent disabling thereafter.

10.  Entitlement to an increased initial rating for mitral valve prolapse with chest pains (MVP), evaluated as noncompensable prior to March 18, 2015, and 30 percent disabling from March 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 2008.  For his service, he received, inter alia, the Meritorious Service Medal and Army Commendation Medal.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pursuant to the Veteran's request, he was scheduled for a travel board hearing before a member of the Board.  However, in an August 2015 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

In October 2015 statements, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claims of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, pterygium of the right eye, and erectile dysfunction, as well as his claims for increased ratings for a lumbar spine disability, a left ankle disability, a right ankle disability, GERD, and MVP.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, pterygium of the right eye, and erectile dysfunction, and his claims for increased ratings for a lumbar spine disability, a left ankle disability, a right ankle disability, GERD, and MVP by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In statements received in October 2015, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for claims of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, pterygium of the right eye, and erectile dysfunction, and his claims for increased ratings for a lumbar spine disability, a left ankle disability, a right ankle disability, GERD, and MVP.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claims of entitlement to service connection for a cervical spine disability, a left shoulder disability, a right elbow disability, pterygium of the right eye, and erectile dysfunction, and claims for increased ratings for a lumbar spine disability, a left ankle disability, a right ankle disability, GERD, and MVP are dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


